This cause was submitted on the 19th day of April, 1916. Plaintiffs in error have filed no briefs. Under the well-established rule of this court, the petition in error should be dismissed. Defendant in error has filed his motion for judgment upon the supersedeas bond. It appears that the judgment was recovered against W.J. Colter, George J. Colter, and G.F. O'Neal for the sum of $1,160, with interest thereon at 6 per cent. per annum from *Page 103 
December 4, 1914, until paid, and for costs, and that to supersede said judgment the plaintiffs in error furnished a bond, with S.L. Colter and J.H. Hensen as sureties. On the authority of Long v. Lang, 49 Okla. 342, 152 P. 1078. Starr v. Haygood, 53 Okla. 358, 156 P. 1171, and the provisions of chapter 249, Sess. Laws 1915, the plaintiff's motion is sustained.
Judgment will therefore be entered in this court against the sureties on the appeal bond. S.L. Colter and J.H. Henson, in the sum of $1,160, with interest at the rate of 6 per cent. per annum from December 4, 1914, and for costs, for which execution may issue.
By the Court: It is so ordered.